In an action for a declaratory judgment, order denying motion of appellants to dismiss the complaint, pursuant to rule 106 of the Rules of Civil Practice, on the ground that the complaint does not state facts sufficient to constitute a cause of action, reversed, with $10 costs and disbursements, and the motion granted, without costs. The legislative delegation of power to the zoning board of appeals to grant variances (Town Law, § 267; Building Zone Ordinance of Town of Horth Hempstead, art. XVII, §§ 174.0,174.8) was not unlawful. It was not a delegation of power without an accompanying prescription of standard for guidance. (See Matter of Thomas V. Board of Standards & Appeals, 263 App. Div. 352, revd. on other grounds 290 H. V. 109, and authorities there cited; Rathkopf on the Law of Zoning and Planning [2d ed.], § 20, p. 143 et seq.) The board had original jurisdiction to entertain the application for variance. (Matter of Michox V. Griffin, 274 App. Div. 792, revd. on other grounds 298 H. Y. 365.) Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur. [197 Misc. 621.]